Exhibit 10.5

May 8, 2008

Michael Gast

111 Augusta Drive

West Chester, PA 19382

 

  Re: Amendment to Agreement in the Event of a Change of Control of Genaera
Corporation

Dear Michael:

Paragraph 2 of the Change of Control Agreement, dated March 9, 2006, is hereby
amended in its entirety to read as follows:

2. Payments Upon a Covered Termination. If a Covered Termination occurs, then
the Company will, on or before your last day as an employee of the Company, pay
to you, in lieu of any other rights to cash compensation other than the payment
of your salary for services performed before the date of termination, as a
severance benefit, a lump sum cash payment equal to one times your total base
salary plus bonus compensation from the Company for the calendar year in which
the sum of such salary and bonus compensation earned by you was the highest at
any time during the term of this Agreement.

Except as amended above, all other terms and conditions of your employment shall
remain in full force and effect.

Please indicate your acceptance of this amendment by your signature below and
return to Human Resources by May 15, 2008.

Sincerely,

 

/s/ John L. Armstrong, Jr.

John L. Armstrong, Jr. President and Chief Executive Officer

 

Accepted:  

/s/ Michael J. Gast, M.D., Ph.D.

Date: May 12, 2008